Title: From George Washington to George Martin, 10 August 1783
From: Washington, George
To: Martin, George


                        
                            Sir
                            Head Quarters 10th Augst 1783
                        
                        So long a Course of Time as you mention, had indeed obscured the Remembrance of our former Acquaintance, ‘till
                            the Letter you have favored me with, bthe recollection of your Name to my Mind—Your good Sense has furnished me an Apology, should any be needed—and the Occasion which introduces this renewal of former Times, is most pleasing indeed—Your Congratulations to our happy-fated Country, are very agreable, and your Expressions of personal Regard
                            for me, claim my sincerest Thanks—as do your Exertions in favor of our righteous Cause, now so happily terminated.
                        I cannot but join with you in my most earnest prayers, that these States may be blessed with Wisdom equal to
                            the arduous Task of rightly formg the Establishment of their new Empire—And while I thus express my Wishes in favor of my
                            Native Country, I would felicitate the Kingdom of Ireland on their Emancipation from British Controul—and extend my pious
                            Entreaties, that Heaven may establish them in a happy & perpetuated Tranquility—enjoying a freedom of Legislation &
                            an unconfined Extension of Trade, that connecting Link, which binds together the remotest Countries.
                        It is at present very uncertain how far the Connection of these States with distant Courts, may be extended,
                            or what Appointments of this Nature may be made; their poverty, with the heavy Debt contracted during the Period of their
                            Troubles, must for a Time, lead them to Oeconomise in every Way possible—nor can I say how far I may be instrumental,
                            should Appointments be necessary, in procuring what you wish—I only wait the arrival of the Definitive Treaty to bid adieu
                            to Public life and in the shades of retirement to enjoy undisturbed that tranquility and repose which is necessary to unbend
                            & give relaxation to a Mind wch has been embarrassed by a thousd perplexing circumstances during a painful contest of 8
                            years.
                        Your poem is very acceptable, as it not only displays your Genius, but exhibits Sentiments favorable to the
                            Liberties of Mankind, & expressive of the Benevolence of your Heart. I am &c.

                    